
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 20
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Woolsey (for
			 herself, Mr. Schiff,
			 Mr. Towns,
			 Mr. Ackerman,
			 Mrs. Maloney,
			 Ms. Lee of California,
			 Ms. Jackson Lee of Texas,
			 Mr. Wu, Mr. Capuano, Mr.
			 Hinchey, Ms. Schwartz,
			 Mr. Crowley,
			 Ms. Moore,
			 Mr. Cohen,
			 Mr. Cummings,
			 Ms. Berkley,
			 Mr. Faleomavaega,
			 Mr. Payne,
			 Mr. Farr, Mr. Moran, Ms.
			 Edwards, Mr. Hastings of
			 Florida, Mr. Loebsack,
			 Mr. Olver,
			 Ms. Brown of Florida,
			 Ms. Tsongas,
			 Mr. Pascrell,
			 Mr. Grijalva,
			 Ms. Zoe Lofgren of California,
			 Mr. Carnahan,
			 Mr. Stark,
			 Mr. Brady of Pennsylvania,
			 Mr. Holt, Mr. Pallone, Ms.
			 Wasserman Schultz, Ms.
			 Baldwin, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Gonzalez,
			 Ms. Kaptur,
			 Mr. Michaud,
			 Ms. DeLauro,
			 Mr. Smith of Washington,
			 Ms. Bordallo,
			 Mr. Al Green of Texas,
			 Mr. Rush, Mr. George Miller of California,
			 Ms. Hirono,
			 Mr. Bishop of Georgia,
			 Mr. Conyers,
			 Ms. Speier,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Ms. Harman,
			 Mr. Serrano,
			 Mr. Sires, and
			 Mr. Yarmuth) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Senate should ratify the Convention on the Elimination
		  of All Forms of Discrimination Against Women (CEDAW).
	
	
		That it is the sense of the House of
			 Representatives that—
			(1)the full realization of the rights of women
			 is vital to the development and well-being of people of all nations; and
			(2)the Senate should,
			 therefore, give its advice and consent to the ratification of the Convention on
			 the Elimination of All Forms of Discrimination Against Women.
			
